49 F.3d 1048
Dorothy A. EDWARDS, et al., Plaintiffs-Appellees,v.CITY OF HOUSTON, Defendant-Appellee,v.Terry HUGHES, Individually and as a Representative of theHouston Airport Police Officers Association and its Officersand Sergeants of the former Airport Police Force and HoustonPolice Patrolmen's Union, Intervenors-Plaintiffs Movant-Appellants,andMcLoy Medlock, Richard Humphrey, Willie Fields and Bennie L.Green, Movant-Appellants.Dorothy A. EDWARDS, et al., Plaintiffs-Appellees,v.CITY OF HOUSTON, Defendant-Intervenor Appellee,v.HOUSTON POLICE PATROLMEN'S UNION, Etc., and the individualpeace officers identified in appendix A., an affiliate ofthe International Union of Police Associations AFL-CIO,Local 109, Intervenor-Plaintiff Movant-Appellant,andMcLoy Medlock, Richard Humphrey, Willie Fields and Bennie L.Green, Consolidated-Plaintiffs Movant-Appellants,andDoug ELDER and Mark Clark, Individually and asrepresentative of the general membership of the HoustonPolice Officers Association and all Class A. Police Officersholding the Rank of Police Officer and Sergeant of Police,Movants-Appellants.
Nos. 93-2315, 93-2476.
United States Court of Appeals,Fifth Circuit.
March 15, 1995.

Clinard J. Hanby, Essmyer & Hanby, Houston, TX, for Hughes.
Joan M. Lucci Bain, Houston, TX, for Houston Police.
Jacqueline E. Medlock, Houston, TX, for Medlock, Humphrey, Field and Green.
O.F. Jones, III, Victoria, TX, for amicus curiae.
John E. Fisher, Benjamin L. Hall, III, City Attys., Houston, TX, for City of Houston.
Richard T. Seymour and Sharon R. Vinick, Lawyers' Committee for Civ. Rights Under Law, Washington, DC, for Dorothy Edwards, et al.
Fred A. Keyes, Jr., Gen. Council, Houston Police Officers Ass'n., Houston, TX, for Elder and Clark and Houston Police Officers Ass'n.
Appeals from the United States District Court for the Southern District of Texas;  Lynn N. Hughes, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN
BANC (Opinion November 10, 1994, 5 Cir., 1994, 37
F.3d 1097)
Before POLITZ, Chief Judge, KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART and PARKER, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Smith is recused and did not participate in this decision